DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 14-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallace et al. (US 2019/0374297 A1).
Regarding claim 1, Wallace discloses: a robotic surgical tool (abstract), comprising: an elongate shaft 102; an end effector 108 arranged at a distal end of the shaft (Fig. 16A) and including a first jaw 118 providing a first jaw extension (proximal end of 118 that extends into 116) and a second jaw 120 providing a second jaw extension (proximal end of 120 that extends into 116); and an articulable wrist 106 that interposes the end effector and the distal end (Fig. 16A-16B), the wrist including: an articulation joint rotatable about a first pivot axis 110; and first and second pulleys 122, 124 rotatably mounted to the articulation joint at a second pivot axis 112 perpendicular to the first pivot axis (para [0112]-[0113]), the first pulley interposing the first jaw extension (Fig. 16B) and a first joint portion (Fig 16B reproduced below) of the articulation joint, and the second pulley interposing the second jaw extension (Fig. 16B) and a second joint portion (Fig 16B reproduced below) of the articulation joint, wherein joining the first and second joint portions secures the first and second pulleys within the wrist (Fig. 16B).

    PNG
    media_image1.png
    328
    514
    media_image1.png
    Greyscale

Regarding claim 3, Wallace discloses: the robotic surgical tool of claim 1.  Wallace also discloses: wherein the first and second jaw extensions are rotatably coupled to the first and second pulleys, respectively, such that rotation of the first and second pulleys causes the end effector to articulate about the second pivot axis or open and close the first and second jaws (Figs 16A-16B and Fig. 24B, para. [0113], [0118]).
Regarding claim 5, Wallace discloses: the robotic surgical tool of claim 1, wherein the wrist further comprises a linkage 175 arranged distal to the articulation joint (Fig. 24A) and mounted to the first and second jaws (para. [0161]).
Regarding claim 6, Wallace discloses: the robotic surgical tool of claim 5, wherein the wrist further includes a jaw constraint 126 that includes: a first alignment arm 153, 156 having an end 156 pinned to the first pulley (Fig. 24B) and a head 153 translatable within a first slot 168 defined in the linkage (164 is placed against 168; see Fig 24B); a second alignment arm 154 having an end 156 pinned to the second pulley (Fig. 24B) and a head translatable within a second slot 166 defined in the linkage (132 and 134 are used to pin linkage 175 to the jaws); and wherein, as the first and second pulleys rotate, the head of the first and second alignment arms correspondingly translate within the first and second slots, respectively, and thereby prevent the first and second jaws from rotating out of alignment with each other (the head of the first and second alignment arms are translated within the first and second slots during rotation and thus prevents the jaws from rotating out of alignment, see Fig. 16A and para. [0157]).
Regarding claim 7, Wallace discloses: the robotic surgical tool of claim 1, wherein the wrist further includes a mid- articulation insert 160 positioned in a central portion of the wrist and interposing the first and second jaw extensions (Fig. 16B), and wherein joining the first and second joint portions secures the mid-articulation insert within the wrist (Fig. 16B, 160 is secured between the first and second joint portions).
Regarding claim 8, Wallace discloses: the robotic surgical tool of claim 1, further comprising: a handle 104 through which the shaft extends (Fig. 16A); and a plurality of drive members extending along the shaft and terminating at the first and second pulleys (para. [0106], [0109]), wherein the plurality of drive members are antagonistically operable via the handle to open and close the first and second jaws and articulate the end effector in pitch and yaw (para. [0109]).
Regarding claim 9, Wallace discloses: the robotic surgical tool of claim 8, wherein the handle is matable with an instrument driver arranged at an end of a robotic arm (para. [0109], drive mechanism connected to the handle), the instrument driver providing a plurality of drive outputs matable with a plurality of drive inputs provided by the handle (para. [0109]), and wherein the shaft extends through the instrument driver via a central aperture defined longitudinally through the instrument driver (para. [0109] and Fig. 16A).
Regarding claim 10, Wallace discloses: the robotic surgical tool of claim 1, wherein the end effector is selected from the group consisting of a surgical stapler, a tissue grasper (para. [0084]), surgical scissors (para. [0084]), an advanced energy vessel sealer (para. [0133]), a clip applier (para. [0107]), a needle driver, a babcock including a pair of opposed grasping jaws (para. [0085]), bipolar jaws, and any combination thereof.
Regarding claim 11, Wallace discloses: an end effector for a robotic surgical tool (abstract), comprising: a first jaw 118 providing a first jaw extension (Fig. 16B reproduced above); a second jaw 120 providing a second jaw extension (Fig. 16B reproduced above); an articulable wrist 106 operatively coupled to the first and second jaws (Fig. 16B) and including: an articulation joint rotatable about a first pivot axis 110 and including at least a first joint portion (Fig. 16B reproduced above) and a second joint portion (Fig. 16B reproduced above); and first and second pulleys 122, 124 rotatably mounted to the articulation joint at a second pivot axis 112 perpendicular to the first pivot axis (para [0112]-[0113]), the first pulley interposing the first jaw extension and the first joint portion (Fig. 16B), and the second pulley interposing the second jaw extension and the second joint portion (Fig. 16B), wherein joining the first and second joint portions secures the first and second pulleys within the wrist (Fig. 16B).
Regarding claim 14, Wallace discloses: the end effector of claim 11, wherein the first and second jaw extensions are rotatably coupled to the first and second pulleys, respectively, such that rotation of the first and second pulleys causes the end effector to articulate about the second pivot axis or open and close the first and second jaws (Figs 16A-16B and Fig. 24B, para. [0113], [0118]).
Regarding claim 15, Wallace discloses: the end effector of claim 11, wherein the first and second pulleys are secured within the wrist in a planar, parallel orientation (Fig. 24B).
Regarding claim 16, Wallace discloses: the end effector of claim 11, wherein the wrist further comprises: a linkage 175 arranged distal to the articulation joint and mounted to the first and second jaws (para. [0161]); a first alignment arm 153 having an end 156 pinned to the first pulley (Fig. 24B) and a head 153 translatable within a first slot 168 defined in the linkage (164 is placed against 168; see Fig. 24B); a second alignment arm 154 having an end 156 pinned to the second pulley (Fig. 24B) and a head translatable within a second slot 166 defined in the linkage (132 and 134 are used to pin linkage 175 to the jaws); and wherein, as the first and second pulleys rotate, the head of the first and second alignment arms correspondingly translate within the first and second slots, respectively, and thereby prevent the first and second jaws from rotating out of alignment with each other (the head of the first and second alignment arms are translated within the first and second slots during rotation and thus prevents the jaws from rotating out of alignment, see Fig. 16A and para. [0157]).
Regarding claim 17, Wallace discloses: the end effector of claim 11, wherein the wrist further includes a mid-articulation insert 160 positioned in a central portion of the wrist and interposing the first and second jaw extensions (Fig. 16B), and wherein joining the first and second joint portions secures the mid-articulation insert within the wrist (Fig. 16B, 160 is secured between the first and second joint portions).
Regarding claim 18, Wallace discloses: a method of operating a robotic surgical tool (para. [0009]), comprising: locating a robotic surgical tool adjacent a patient (para. [0009] the robotic tool is inserted into the patient, which means that the tool has been located adjacent a patient), the robotic surgical tool having an elongate shaft 102, an end effector 108 arranged at a distal end of the shaft (Fig. 16A) and including a first jaw 118 providing a first jaw extension (proximal end of 118 that extends into 116) and a second jaw 120 providing a second jaw extension (proximal end of 120 that extends into 116), and an articulable wrist 106 that interposes the end effector and the distal end (Fig. 16A-16B), the wrist including: an articulation joint rotatable about a first pivot axis 110; and first and second pulleys 122, 124 rotatably mounted to the articulation joint at a second pivot axis 112 perpendicular to the first pivot axis (para. [0112]-[0113]), the first pulley interposing the first jaw extension (Fig. 16B) and a first joint portion of the articulation joint (Fig. 16B reproduced above), and the second pulley interposing the second jaw extension and a second joint portion of the articulation joint (Fig. 16B reproduced above); and securing the first and second pulleys within the wrist by joining the first and second joint portions (para. [0113] discloses that the pulleys are held in position within the wrist, wherein the first and second portions (illustrated in 16B above) secure the first and second pulleys within the wrist).
Regarding claim 20, Wallace discloses: the method of claim 18, wherein the first and second jaw extensions are rotatably coupled to the first and second pulleys, respectively, the method further comprising rotating the first and second pulleys and thereby causing the end effector to articulate about the second pivot axis or open and close the first and second jaws (Figs 16A-16B and Fig. 24B, para. [0113], [0118]).
Claims 1,  11, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stefanchik et al. (US 20160058516 A1).
Regarding claim 1, Stefanchik discloses: a robotic surgical tool (abstract), comprising: an elongate shaft 300 (Fig. 2A); an end effector 100 arranged at a distal end of the shaft (Fig. 2A) and including a first jaw 110A providing a first jaw extension 112A and a second jaw 110B providing a second jaw extension 112B; and an articulable wrist 100 that interposes the end effector and the distal end (Fig. 2A), the wrist including: an articulation joint rotatable about a first pivot axis (about pin 140, para [0124]); and first and second pulleys 134A, 134B rotatably mounted to the articulation joint at a second pivot axis perpendicular to the first pivot axis (about pin 124 para. [0122]), the first pulley interposing the first jaw extension (Fig. 3B) and a first joint portion (left prong 120) of the articulation joint, and the second pulley interposing the second jaw extension (Fig. 3B) and a second joint portion (right prong 120) of the articulation joint, wherein joining the first and second joint portions secures the first and second pulleys within the wrist (Fig. 3A).
Regarding claim 11, Stefanchik discloses: an end effector 100 for a robotic surgical tool (Fig. 2A), comprising: a first jaw 110A providing a first jaw extension 112A; a second jaw 110B providing a second jaw extension 112B; an articulable wrist 110 operatively coupled to the first and second jaws (Fig. 2A) and including: an articulation joint rotatable about a first pivot axis (about pin 140, para. [0124]) and including at least a first joint portion (left prong 120) and a second joint portion (right prong 120); and first and second pulleys 134A, 134B rotatably mounted to the articulation joint at a second pivot axis perpendicular to the first pivot axis (about pin 124, para. [0122]), the first pulley interposing the first jaw extension and the first joint portion (Fig. 3B), and the second pulley interposing the second jaw extension and the second joint portion (Fig. 3B), wherein joining the first and second joint portions secures the first and second pulleys within the wrist (Fig. 3A).
Regarding claim 18, Stefanchik discloses: a method of operating a robotic surgical tool (para. [0002]), comprising: locating a robotic surgical tool adjacent a patient (Fig. 2A, a robotic surgical tool is provided), the robotic surgical tool having an elongate shaft 300, an end effector 100 arranged at a distal end of the shaft (Fig. 2A) and including a first jaw 110A providing a first jaw extension 112A and a second jaw 110B providing a second jaw extension 112B, and an articulable wrist 100 that interposes the end effector and the distal end (Fig. 2A), the wrist including: an articulation joint rotatable about a first pivot axis (about pin 140, para. [0124]); and first and second pulleys 134A, 134B rotatably mounted to the articulation joint at a second pivot axis perpendicular to the first pivot axis (about pin 124, para. [0122]), the first pulley interposing the first jaw extension (Fig. 3B) and a first joint portion (left prong 120) of the articulation joint, and the second pulley interposing the second jaw extension (Fig. 3B) and a second joint portion (right prong 120) of the articulation joint; and securing the first and second pulleys within the wrist by joining the first and second joint portions (Fig. 3A shows that the first and second pulleys are secured within the wrist when first and second joint portions are joined).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12-13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US 20160058516 A1) in view of Spivey et al. (US2010/0063538).
Regarding claim 2, Stefanchik discloses: the robotic surgical tool of claim 1.  Stefanchik also discloses: wherein the first and second pulleys are rotatably mounted to the first and second jaw portions (Fig. 3B).
Stefanchik fails to directly disclose: at corresponding pins coaxially aligned with the second pivot axis and wherein the first and second pulleys are solely supported within the wrist on the corresponding pins. Instead, Stefanchik teaches one corresponding pin 124 coaxially aligned with the second pivot axis (Fig. 3B) wherein the first and second pulleys are solely support within the wrist on the corresponding pin 124 (Fig. 3B).
In the same field of endeavor, namely surgical grasping devices, Spivey discloses: at corresponding pins 520 coaxially aligned with the second pivot axis (Fig. 5, para. [0031]) and wherein the first and second pulleys are solely supported within the wrist on the corresponding pins (Fig. 5, para. [0031]).
Although Stefanchik discloses a single pin coaxially aligned with the second pivot axis and wherein the first and second pulleys are solely supported within the wrist on corresponding pin, Stefanchik fails to disclose a second pin. 
Spivey discloses the known interchangeability of a single pin for multiple pins that perform the same function as the single pin (see para. [0031]), wherein one pin or multiple pins can be used with predicable results to one of ordinary skill. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of using the multiple pins of Spivey in the device of Stefanchik, since Spivey teaches that a single pin and multiple pins are known interchangeable equivalents and therefore the simple substitution of one pin for multiple pins would be predictable to a person of ordinary skill in the art without any unexpected results.  
Regarding claim 12, Stefanchik discloses: the end effector of claim 11.  Stefanchik also discloses: wherein the first and second pulleys are rotatably mounted to the first and second jaw portions (Fig. 3B).  
Stefanchik fails to directly disclose: at corresponding pins coaxially aligned with the second pivot axis and wherein the first and second pulleys are solely supported within the wrist on the corresponding pins. Instead, Stefanchik teaches one corresponding pin 124 coaxially aligned with the second pivot axis (Fig. 3B) wherein the first and second pulleys are solely support within the wrist on the corresponding pin 124 (Fig. 3B).
In the same field of endeavor, namely surgical grasping devices, Spivey discloses: at corresponding pins 520 coaxially aligned with the second pivot axis (Fig. 5, para. [0031]) and wherein the first and second pulleys are solely supported within the wrist on the corresponding pins (Fig. 5, para. [0031]).
Although Stefanchik discloses a single pin coaxially aligned with the second pivot axis and wherein the first and second pulleys are solely supported within the wrist on corresponding pin, Stefanchik fails to disclose a second pin. 
Spivey discloses the known interchangeability of a single pin for multiple pins that perform the same function as the single pin (see para. [0031]), wherein one pin or multiple pins can be used with predicable results to one of ordinary skill. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of using the multiple pins of Spivey in the device of Stefanchik, since Spivey teaches that a single pin and multiple pins are known interchangeable equivalents and therefore the simple substitution of one pin for multiple pins would be predictable to a person of ordinary skill in the art without any unexpected results. 
Regarding claim 13, Stefanchik and Spivey discloses: the end effector of claim 12. Stefanchik fails to disclose: wherein the corresponding pins are defined on the first and second jaw portions and receivable within first and second apertures defined on the first and second pulleys, respectively.
Spivey discloses: wherein the corresponding pins are defined on the first and second jaw portions and receivable within first and second apertures (Fig. 5) defined on the first and second pulleys, respectively (para. [0031]).
It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to modify the device of Stefanchik with Spivey since the single pin of Stefanchik is receivable within the apertures in the pulley, and therefore merely substituting the single pin for the dual opposing pin arrangement would also result in the dual pins received within the pulley apertures.
Regarding claim 19, Stefanchik discloses: the method of claim 18.  Stefanchik also discloses: wherein the first and second pulleys are rotatably mounted to the first and second jaw portions (Fig. 3B).  
Stefanchik fails to directly disclose: at corresponding pins coaxially aligned with the second pivot axis and wherein the first and second pulleys are solely supported within the wrist on the corresponding pins. Instead, Stefanchik teaches one corresponding pin 124 coaxially aligned with the second pivot axis (Fig. 3B) wherein the first and second pulleys are solely support within the wrist on the corresponding pin 124 (Fig. 3B).
In the same field of endeavor, namely surgical grasping devices, Spivey discloses: at corresponding pins 520 coaxially aligned with the second pivot axis (Fig. 5, para. [0031]) and wherein the first and second pulleys are solely supported within the wrist on the corresponding pins (Fig. 5, para. [0031]).
Although Stefanchik discloses a single pin coaxially aligned with the second pivot axis and wherein the first and second pulleys are solely supported within the wrist on corresponding pin, Stefanchik fails to disclose a second pin. 
Spivey discloses the known interchangeability of a single pin for multiple pins that perform the same function as the single pin (see para. [0031]), wherein one pin or multiple pins can be used with predicable results to one of ordinary skill. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as a matter of simple substitution of one known element for another (see KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007)), to obtain the predictable result of using the multiple pins of Spivey in the device of Stefanchik, since Spivey teaches that a single pin and multiple pins are known interchangeable equivalents and therefore the simple substitution of one pin for multiple pins would be predictable to a person of ordinary skill in the art without any unexpected results.  
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Stefanchik et al. (US 20160058516 A1) in view of Kratsch et al. (US 5,490,861).
Regarding claim 4, Stefanchik discloses the robotic surgical tool of claim 1, wherein the first and second joint portions are joined via at least one of welding (Col. 9 lines 61-62), soldering, brazing, an adhesive (Col. 9 lines 61-62), an interference fit, one or more mechanical fasteners, and any combination thereof.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHAEL LYNN GEIGER whose telephone number is (571)272-6196. The examiner can normally be reached Mon-Fri 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RACHAEL L GEIGER/Examiner, Art Unit 3771                                                                                                                                                                                                        
/SHAUN L DAVID/Primary Examiner, Art Unit 3771